DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of “ASO”, “intron splicing enhancer” and “SEQ ID NO:6” in the reply filed on 2/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The examiner has withdrawn the species requirement of 1) and 2) in the restriction mailed12/10/2020. The species requirement of 3) to SEQ ID NO: is maintained, however it is noted that the examiner has extended the search to include SEQ ID NOS: 6-13 which are free of the prior art, however, please see the 112(b) and obviousness rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 74-93 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 74 recites “ASO” and “SM-ASO”. In claim 74 “ASO” is indicated as an “antisense oligonucleotide” and “SM-ASO” is indicated as a splice modulatory oligonucleotide. Claim 74 refers to ASO and SM-ASO in the alternative. It is not clear of the recitation on lines 2-5 of claim refer to an ASO or the SM-ASO since the claim appear to be directed to SM-ASOat line 4, for example. The claim is unclear in what maight be included as an ASO or a SM-ASO. Further ambiguities in the claim and specification make the metes and bounds of the claims even less clear.
 Independent claim 84 also recites “ASO” and “SM-ASO”. In claim 84 “a splice modulating antisense” is referred to as “ASO”, and further the recitation of SM-ASO, in line 4 lacks clear antecedent basis in the claim. It appears that claims 84 and 85refer to an ASO as including an SM-ASO. However this context is not shared in claim 74 where they are refered to in the alternative.
Claim 89 also refers to ASO and SM-ASO in the alternative.
In claims 86 and 87 the ASO oligonucleotide is recited block translation or enhance degradation of a transcript which is not increase exon 6 as required by claim 84, for example.
The following is from the specification as filed (the paragraph numbers are from US20210024938):
ASO), or a splice-modulating antisense oligonucleotide (SM-ASO).

From paragraph 12: In another aspect, the disease or condition is an inflammatory disease or condition. In another aspect, the oligonucleotide enhances the degradation of IL7R mRNAs that lack exon 6 by targeting an IL7R exon 5-exon 7 boundary, e.g., with ASOs, siRNAs, shRNAs that decrease stability of sIL7R RNA (e.g., increase degradation), and/or ASOs that decrease translation of sIL7R RNA.

From paragraph 13: In another aspect, the SM-ASO enhances the degradation of IL7R mRNAs that lack exon 6 by targeting an IL7R exon 5-exon 7 boundary, e.g., with ASOs, siRNAs, shRNAs that decrease stability of sIL7R RNA (e.g., increase degradation), and/or ASOs that decrease translation of sIL7R RNA. In another aspect, the SM-ASO blocks the translation of IL7R mRNAs that lack exon 6.
This implies that ASO is embraced within SM-ASO.

From paragraph 14: In yet another embodiment, the present invention includes a method of increasing inclusion of exon 6 of an Interleukin-7 receptor (IL7R) pre-mRNA, the method comprising: contacting a splice modulating antisense oligonucleotide (SM-ASO) that specifically binds to a sequence of the Interleukin-7 receptor (IL7R) pre-mRNA that influences splicing of exon 6, wherein the SM-ASO increases inclusion of exon 6 in IL7R pre-mRNAs and decreases expression of the soluble isoform of IL7R (sIL7R). In one aspect, the SM-ASO in the composition specifically binds to a sequence in IL7R pre-mRNA in at least one of the group 

From paragraph 19: In one aspect, the oligonucleotide is an antisense oligonucleotide (ASO) or a splice-modulating antisense oligonucleotide (SM-ASO).

From paragraph 59: The present inventors have developed targeted antisense oligonucleotides, such as antisense oligonucleotides (ASOs) and/or splice-modulating antisense oligonucleotides (SM-ASOs).

From paragraph 61: The present inventors have developed several SM-ASOs (Table 1), among them the lead ASOs IL7R-005 and IL7R-006, that promote inclusion of exon 6 in IL7R pre-mRNAs and correct expression of IL7R protein isoforms in cultured cells. Critical to this therapeutic approach, these SM-ASOs decrease sIL7R levels without a negative impact on expression of the membrane-bound IL7R (mIL7R).

The use of the terms “ASO” and “SM-ASO” in the claims lends to ambiguity. It is not clear what is embraced in either term in view of the inconsistent use of the terms in both the claims and specification and especially in view of their use in the alternative. One in the art is left to make assumptions as to what oligonucleotides are embraced within ASO or SM-ASO.


Claim 84 recites “SM-ASO” in line 4. There is insufficient antecedent basis for this term in the claim.
Claim 93 recites “comprises variations of oligonucleotide” this language creates ambiguity as to the metes and bound of the claims since there is no clear definition of “variations” such that one in the art is not left to make assumptions as to what is included or excluded from the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 74, 76-78, 81 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evsyukova et al (RNA Vol.19:103-115, 2013, cited by applicant.) and Richards et al (US20050143333) in View of Bennett et al (Biochimica et Biophysica Acta Vol.1489:19-30, 1999). 
See 112(b) rejection above. The examiner assumes that an ASO may target any portion of an IL7R encoding nucleic acid.
The claimed invention reads on antisense compounds targeting an IL7R encoding nucleic acid. Evsyukova et al have taught about IL7R alternative splicing. At page 110 it has been asserted “Several splicing isoforms have been reported . . . but efforts to characterize these splicing events in detail have not been made.” And also “Considering the proposed role of soluble IL7R isoforms in MS. . . it is important to characterize in detail potential isoforms and their contribution to T cell biology and disease. Evsyukova have therefore taught that IL7R needs to be further studies for the biological functions of the gene. Evsyukova have not taught the use of antisense oligonucleotides to do so.
However Bennett et al make it clear that antisense oligonucleotides have been known for decades to be used in gene function studies and also in target validation studies. 
The prior art has clearly indicated that the biological roles of IL7R require more study and Bennett et al have taught that antisense oligonucleotides are a fine tool to pursue such functionalization studies. See the entire Bennett reference, for example. The modification recited in claim 76 were well known and routinely utilized in the antisense art for decades prior to applicants’ invention as well as the use of vectors to express antisense oligonucleotides.

The invention as a whole would therefore have been prima facie obvious to one in the art at the time the invention was effectively filed.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN MCGARRY/Primary Examiner, Art Unit 1635